Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 9/17/2018.
Claims 1-7 are currently pending with claim 1 being independent, and have been examined.
Information Disclosure Statement
The information disclosure statements filed on 6/16/2020 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because: Non-patent Literature Document No. 11 and No. 14 are not provided.  
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the algorithms and models for diagnosing and classification in Figures 7, 8, 9a, 9b, 9c, and the sample data used in Figure 10, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Examiner notes that the quality of the figures are poor so the algorithms, models and example data in the Figures cannot be seen clearly and thus hinders the understanding of the invention.
Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Each claim should be one single sentence.  Applicant should check all the claims to address this formality issues.
In claim 1, line 5, “The apparatus used for” should be changed to – The apparatus is used for --.
In claim 2, line 4, “REST” should be deleted.
In claim 2, line 3, “http” should be deleted.
In claim 2, line 3, “sensors located at patients” should be changed to – sensors located on patients --.
In claim 2, line 7, “healthcare professionals who is attending” should be changed to -- healthcare professionals who are attending --.
In claim 2, line 8, “tracking in real time to patients” should be changed to – tracking patients in real time--.  

Applicant should review all the claims to address grammatical errors.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites, " An Applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) (MPEP 2163 I.). It is noted that this is not an enablement rejection. Paragraph 53 of the Applicant’s disclosure recites “CardioWarning (CW) consists of a wearable Biomedical System and Service based on Artificial Intelligence and Big Data analysis applied to Cardiologic and other medical data”. Paragraph 56 of the Applicant’s disclosure recites “The core of Cardio Warning is its biomedical software development based on artificial intelligence, big data, and analytics algorithms which processes medical data received from sensors located at patients with risk of heart diseases”. However, the disclosure fails to disclose any meaningful structure/algorithm as to how the system is detecting and measuring data in order to prevent disease, which raises questions whether the Applicant truly had possession of this feature at the time of filing.
Claim 2 recites, " An Applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) (MPEP 2163 I.). It is noted that this is not an enablement 
Claim 3 recites, " An Applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) (MPEP 2163 I.). It is noted that this is not an enablement rejection. Paragraph 77 of the Applicant’s disclosure recites “inference algorithms are executed continuously in order to detect insights on the diseases improving diagnosis rules used at Classification and Diagnosis Modules (CDMs) or even establishing symptoms and relationships not currently known for improving earlier detection and prevention”. However, the disclosure fails to disclose any meaningful structure/algorithm as to how the system inference processing is done in order to prevent disease evolution, which raises questions whether the Applicant truly had possession of this feature at the time of filing.
Claim  An Applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) (MPEP 2163 I.). It is noted that this is not an enablement rejection. Paragraph 69 of the Applicant’s disclosure recites “CDMs run continuously analyzing data extracted by the DAMs identifying any anomaly or artifact in the data received from each customer using multiclass classification algorithms, neural networks, and Big Data technics to perform the most accurate diagnosis on each patient”. However, the disclosure fails to disclose any meaningful structure/algorithm as to how the anomaly is defined and detected, which raises questions whether the Applicant truly had possession of this feature at the time of filing.
Claim 5 recites, " An Applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) (MPEP 2163 I.). It is noted that this is not an enablement rejection. Paragraph 93 of the Applicant’s disclosure recites “Cardio Warning is a solution for assisting in 
Claim 6 recites, " An Applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) (MPEP 2163 I.). It is noted that this is not an enablement rejection. Paragraph 77 of the Applicant’s disclosure recites “inference algorithms are executed continuously in order to detect insights on the diseases improving diagnosis rules used at Classification and Diagnosis Modules (CDMs) or even establishing symptoms and relationships not currently known for improving earlier detection and prevention”. However, the disclosure fails to disclose any meaningful structure/algorithm as to how the disease evolution is anticipated through inference rules and massive data analytics techniques, which raises questions whether the Applicant truly had possession of this feature at the time of filing.
Claim 7 recites, " An Applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) (MPEP 2163 I.). It is noted that this is not an enablement rejection. Paragraph 93 of the Applicant’s disclosure recites “Cardio Warning is a solution for assisting in the diagnosis of cardiovascular diseases. Its software has been designed as a neural network ready to interpret electro-cardiogram signals and to warning of any possible arrhythmia or heart anomaly directly to the user's smartphone or - through IoT”. However, the disclosure fails to disclose any meaningful structure/algorithm as to how the how the data is analyzed detect disease, which raises questions whether the Applicant truly had possession of this feature at the time of filing.
Claims 2-7 depend from claim 1 and thus inherit the deficiencies in claim 1. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “An automated system with its associated devices that includes wearable sensors and mobile apps for autonomous patient monitoring, diagnosis and alert device and its related software 
Claim 2 recites “Cardio Warning receives medical data from sensors located at patients with diseases and from http and REST compatible applications. All the information received is stored in a knowledge database generated with support of reference centers (cardiology, diabetes, cardiovascular, etc.) and it is processed by using inference procedures, providing results and reports to the healthcare professionals who is attending, diagnosing, and remotely tracking in real time to patients, preventing the evolution of the disease.” The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described as the invention. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how the data is processed by the system; what rules are used and what results and reports are generated.
Claim 3 recites “software for remote patient monitoring, detection of disease patterns, anticipation of the disease evolution through inference rules and massive data analytics techniques.” The subject matter of the claim does not conform to the disclosure in such a manner in which one of 
Claim 4 recites “a procedure of data analyzing in order to detect anomalies susceptible to correspond to a particular disease generating a report and/or an alert in case it is necessary.” The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described as the invention. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how the data is analyzed by the system to detect disease; what and how reports/alerts are generated.
Claim 5 recites “patterns and algorithm parameters used for detection of diseases (i.e.: arrhythmias) and also algorithms for preventive detection of diseases through data retrieval from wearables and/or internet connections, and the post analysis via big data techniques.” The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described as the invention. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how the disease is detected; what algorithms are used; what and how post analysis are done.
Claim 6 recites “Diagnosis Aid Service for diseases through the remote patient monitoring anticipating the disease evolution through inference rules and massive data analytics techniques.” The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described as the invention. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art 
Claim 7 recites “a procedure for tracking remotely patients through remote data acquisition, storage of received data in cloud resources, and analysis of stored data using knowledge database for detecting symptoms of diseases creating appropriate alerts for patients.” The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described as the invention. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how the patient’s data is tracked remotely; how the data is analyzed to detect disease; how the alerts are created.
Claims 3, 4, 6, 7 recite “procedure of” in line 1. It is unclear if these claims are system claims, or method claims claiming the steps being performed by the system.
Claim 1 recites "to avoid or delay more aggressive treatment" in line 7.  The term “more aggressive” is a relative term which renders the claim indefinite. The term “more aggressive” is not defined by the claim. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, this will be construed as “to avoid or delay treatment”.
Claim 1 recites "detect in advance any disease symptom" in line 6.  The term “in advance” is a relative term which renders the claim indefinite. The term “in advance” is not defined by the claim. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, this will be construed as “detect any disease symptom”.
Claim 1 recites the limitation "device" in line 3.  It is unclear if the claimed device is the same or different device in line 1 of claim 1. For purposes of examination, this will be construed as “the device”.

Claim 1 recites the limitation "the apparatus" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this will be construed as “the system”.
Claim 2 recites the limitation "the information" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this will be construed as “the data”.
Claim 2 recites the limitation "cardiology, diabetes, cardiovascular, etc." in lines 5-6.  The phrase "etc." renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "etc."), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). For purposes of examination, this will be construed as “cardiology, diabetes, cardiovascular”.
Claim 2 recites the limitation "the healthcare professionals" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this will be construed as “healthcare professionals”.
Claim 2 recites the limitation "the evolution" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this will be construed as “evolution”.
Claim 2 recites the limitation "the disease" in line 9.  It is unclear if the claimed disease is the same or different diseases in line 3 of claim 2. For purposes of examination, this will be construed as “a disease”.
Claim 3 recites the limitation "the complete software" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this will be construed as “a complete software”.

Claim 4 recites “a report and/or an alert” in line 3. It is unclear whether it means “a report and an alert” or “a report or an alert”. For purposes of examination, this will be construed as “a report or an alert”.
Claim 4 recites “generating a report or an alert in case it is necessary” in line 3. The term "in case it is necessary" is a relative term which renders the claim indefinite. The term "in case it is necessary" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, this will be construed as “generating a report or an alert”.
Claim 5 recites the limitation "diseases (i.e.: arrhythmias)" in line 2.  It is unclear whether it means only arrhythmias or other kind of diseases. For purposes of examination, this will be construed as “diseases”.
Claim 5 recites “wearables and/or internet connections” in lines 3-4. It is unclear whether it means “wearables and internet connections” or “wearables or internet connections”. For purposes of examination, this will be construed as “wearables or internet connections”.
Claim 6 recites the limitation "the remote patient monitoring" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this will be construed as “a remote patient monitoring”.
Claim 6 recites the limitation "the disease" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this will be construed as “a disease”.
Claim 7 recites “appropriate alerts” in line 4. The term "appropriate" is a relative term which renders the claim indefinite. The term "appropriate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would 
Claims 2-7 depend from claim 1 and thus inherit the deficiencies in claim 1. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3, 4, 6, 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 3, 4, 6, 7 encompass both process and machine of the four categories of patent eligible subject matter. Independent claim 1 is directed in the preambles to a system (i.e., a machine), while claims 3, 4, 6, 7, which depend from claim 1, recites “procedure”, i.e. steps being performed. Therefore claims 3, 4, 6, 7 appear to be claiming a method and a machine.   

Claims 1-7 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 2, 5 are directed to a system (i.e., a machine). Claims 3, 4, 6, 7 are directed to non-statutory subject matter. 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words 
Representative independent claim 1 includes limitations that recite an abstract idea.
Specifically, independent claim 1 recites:
An automated system with its associated devices that includes wearable sensors and mobile apps for autonomous patient monitoring, diagnosis and alert; the device and its related software including inference rules, Artificial Intelligence, and Big Data algorithms and techniques for prevention of diseases. The system is used for detection and measurement of health signals in order to remotely detect in advance any disease symptom that can be treated preventively in order to avoid or delay treatment or even hospitalizations. 
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because patient monitoring, diagnose and alert, detection and prevention of disease all relate to managing human behavior and interactions between people, commonly carried out by medical professionals. 
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 2-7 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claim 2, this claim constitute: (a) “certain methods of organizing human activity” because processing data and providing results and reports to healthcare professionals all relate to managing human behavior/interactions between people, commonly carried out by medical professionals. 
In relation to claim 3, this claim constitute: (a) “certain methods of organizing human activity” because patient monitoring, detection of disease patterns, anticipation of the disease 
In relation to claim 4, this claim constitute: (a) “certain methods of organizing human activity” because data analyzing in order to detect anomalies susceptible to correspond to a particular disease and generating a report and/or an alert all relate to managing human behavior/interactions between people, commonly carried out by medical professionals. 
In relation to claim 5, this claim constitute: (a) “certain methods of organizing human activity” because detection of diseases and post analysis all relate to managing human behavior/interactions between people, commonly carried out by medical professionals. 
In relation to claim 6, this claim constitute: (a) “certain methods of organizing human activity” because anticipating the disease evolution relates to managing human behavior/interactions between people, commonly carried out by medical professionals. 
In relation to claim 7, this claim constitute: (a) “certain methods of organizing human activity” because tracking remote patient, analysis of stored data for detecting symptoms of diseases and creating appropriate alerts for patients all relate to managing human behavior/interactions between people, commonly carried out by medical professionals. 
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception 
In the present case, for representative independent claim 1, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
An automated system with its associated devices that includes wearable sensors and mobile apps for autonomous (conventional computer implementation as noted below, see MPEP § 2106.05(f)) patient monitoring, diagnosis and alert; the device and its related software including inference rules, Artificial Intelligence, and Big Data algorithms and techniques for (conventional computer implementation as noted below, see MPEP § 2106.05(f)) prevention of diseases. The system is used for detection and measurement of health signals in order to remotely detect in advance any disease symptom that can be treated preventively in order to avoid or delay treatment or even hospitalizations. 
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the wearable sensors, mobile apps, software including inference rules, Artificial Intelligence, and Big Data algorithms and techniques, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
For claim 2, regarding the additional limitations of interface, remote devices, sensors, database, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). Regarding the additional limitation “All the data received is stored in a knowledge database generated with support of reference centers (cardiology, diabetes, cardiovascular)”, the Examiner submits that this additional limitation merely adds insignificant pre-
For claim 3, regarding the additional limitations of remote devices, internet connections, cloud, and software, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). Regarding the additional limitation “transfer information received from remote devices and internet connections to a Cloud storage”, the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claims 4-5 do not have any additional elements.
For claim 6, regarding the additional limitations of database, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.).
For claim 7, regarding the additional limitations of cloud and database, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). Regarding the additional limitation “storage of received data in cloud resources”, the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a 
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 1, regarding the additional limitations of the wearable sensors, mobile apps, software including inference rules, Artificial Intelligence, and Big Data algorithms and techniques, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
For claim 2, regarding the additional limitations of interface, remote devices, sensors, database, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). Regarding the additional limitation “All the data received is stored in a knowledge database generated with support of reference centers (cardiology, diabetes, cardiovascular)”, the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). The Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network. See MPEP 2106.05(d)(II) Symantec.
Id.). Regarding the additional limitation “transfer information received from remote devices and internet connections to a Cloud storage”, the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). The Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network. See MPEP 2106.05(d)(II) Symantec.
Claims 4-5 do not have any additional elements.
For claim 6, regarding the additional limitations of database, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.).
For claim 7, regarding the additional limitations of cloud and database, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). Regarding the additional limitation “storage of received data in cloud resources”, the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). The Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network. See MPEP 2106.05(d)(II) Symantec.
Therefore, claims 1-7 are ineligible under 35 USC §101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2015/0161331 to Oleynik ("Oleynik").
Regarding claim 1, Oleynik discloses:
An automated system with its associated devices that includes wearable sensors and mobile apps for autonomous patient monitoring, diagnosis and alert; the device and its related software including inference rules, Artificial Intelligence, and Big Data algorithms and techniques for prevention of diseases. The system is used for detection and measurement of health signals in order to remotely detect in advance any disease symptom that can be treated preventively in order to avoid or delay treatment or even hospitalizations (see Fig. 1 and [69], an automated system for patient monitoring, diagnosis and alert, the system includes an intelligent medical engine. See Fig. 2 and [71], the intelligent medical engines includes learning module 72 and an electronic doctor 80. The learning module 72 is configured to provide a learning mechanism to attain the optimal treatment plan for a particular patient's electronic medical record and the associated disease. The electronic doctor 80 is configured to operate as an artificial intelligence/computer doctor that provides a patient's prognosis based on the ).
Regarding claim 2, Oleynik discloses:
The system of claim 1, including an interface to obtain data from remote devices, customers, and institutions; Cardio Warning receives medical data from sensors located at patients with diseases and from compatible applications. All the data received is stored in a knowledge database generated with support of reference centers (cardiology, diabetes, cardiovascular) and it is processed by using inference procedures, providing results and reports to healthcare professionals who are attending, diagnosing, and remotely tracking in real time of patients, preventing the evolution of disease (see Fig. 1, system obtains data from sources such as databases from different hospitals, clinics, and patient etc. All the data is stored in central database 16. Also see Fig. 6 and [120], system obtain data from wearable devices with its compatible mobile applications. See Fig. 10 and [128], the intelligent medical engine 14 receives, stores, analyzes, and classifies medical objective data with an interactive machine-learning process. For example, see Fig. 16 and [134], the intelligent medical engine 14 analyzes patient’s data over time and assist the doctor in making treatment decision. At step 314, the intelligent medical engine 14 generates model based on newly input data and determines the differences between the later model with previously generated model. At step 316, the doctor makes a decision based on the results from the intelligent medical engine to change the treatment or not to change the treatment plan. The intelligent medical engine 14 can also decide if a change in the treatment plan is necessary based on the results).
Regarding claim 3, Oleynik discloses:
The system of claim 1, including a procedure to transfer information received from remote devices and internet connections to a Cloud storage; it includes a complete software for remote patient monitoring, detection of disease patterns, anticipation of the disease evolution through inference rules and massive data analytics techniques, and an alert system for health care professionals, insurances, and any third party receiving notifications of diagnoses (see Fig. 6, data is received over internet from remote sensors and stores in central database (cloud). Also see [120] and [128], it includes software for data analyzing and processing, and an alert system).
Regarding claim 4, Oleynik discloses:
The system of claim 1, including a procedure of data analyzing in order to detect anomalies susceptible to correspond to a particular disease generating a report or an alert (see Fig. 4D and [108], intelligent medical engine 14 analyzes significant parameters to detect anomalies, for examples tumor size as shown in Fig. 4D. Also see Fig. 17 and [135], intelligent medical engine 14 analyzes significant parameters and report differences of the values to doctor. Doctor then decides based on the results, if a different treatment is needed).
Regarding claim 5, Oleynik discloses:
The system of claim 1, including patterns and algorithm parameters used for detection of diseases and also algorithms for preventive detection of diseases through data retrieval from wearables or internet connections, and post analysis via big data techniques (see Fig. 6 and [120], system obtain data from wearable devices through internet. Also see Fig. 10 and [128], system using machine learning algorithms to group/degroup disease. See [101], the degrouping information gives a patient the potential possibility to minimize or prevent possible complications and disease before it starts. Also see Fig. 17 and [135], system using parameters and machine learning algorithms to aid doctors in find optimal treatment plan).
Regarding claim 6, Oleynik discloses:
The system of claim 1, including knowledge database of patients' data remotely acquired. Diagnosis Aid Service for diseases through remote patient monitoring anticipating disease evolution through inference rules and massive data analytics techniques (see Fig. 6, patient’s data obtained from remote sensors are stored in the database 16. Also see Fig.s 4A-E and [101], system uses machine learning algorithm for degrouping process of parameters for patient. The degrouping process provides statistical data to understand the risks in the short and long term period of time for any complications, side, chronic or main diseases, with statistical percentage of each in investigated by patient period; i.e., the degrouping process anticipates disease evolution based on massive data analytics techniques. The degrouping information gives a patient the potential possibility to minimize or prevent possible complications and disease before it starts.).
Regarding claim 7, Oleynik discloses:
The system of claim 1, including a procedure for tracking remotely patients through remote data acquisition, storage of received data in cloud resources, and analysis of stored data using knowledge database for detecting symptoms of diseases and creating alerts for patients (see Fig. 6, patient’s data obtained from remote sensors are stored in the database 16. Intelligent medical engine analyzes patient’s data and send alert to doctor and patient if the intelligent medical engine decides that an alert is needed).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENGLU WU whose telephone number is (571)270-7465.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W./               Examiner, Art Unit 3686     

/Elaine Gort/              Supervisory Patent Examiner, Art Unit 3686